      Case 1:20-cv-03198-TWT-AJB Document 1 Filed 07/31/20 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


Latara Oglesby,                              Case No.:

                  Plaintiff,

      vs.                                    COMPLAINT

Credence Resource Management, LLC,
a foreign limited liability company,         JURY TRIAL DEMAND

                  Defendant.




      NOW COMES THE PLAINTIFF, LATARA OGLESBY, BY AND

THROUGH COUNSEL, Matthew Landreau, and for her Complaint against the

Defendant, pleads as follows:

                                 JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                     VENUE

   2. The transactions and occurrences which give rise to this action occurred in

      the City of Jonesboro, Clayton County, Georgia.

   3. Venue is proper in the Northern District of Georgia, Atlanta Division.
   Case 1:20-cv-03198-TWT-AJB Document 1 Filed 07/31/20 Page 2 of 5




                                  PARTIES

4. Plaintiff is a natural person residing in City of Jonesboro, Clayton County,

   Georgia.

5. The Defendant to this lawsuit is Credence Resource Management, LLC

   which is a foreign limited liability company that conducts business in the

   State of Georgia.

                       GENERAL ALLEGATIONS

6. Defendant is attempting to collect a consumer type debt allegedly owed by

   Plaintiff to DirecTV in the amount of $732.00 (the “alleged Debt”).

7. Plaintiff disputes the alleged Debt.

8. On April 15, 2020, Plaintiff obtained her Trans Union credit disclosure and

   noticed Defendant reporting the alleged Debt.

9. On or about May 1, 2020, Plaintiff sent Defendant a letter disputing the

   alleged Debt.

10.On July 10, 2020, Plaintiff obtained her Trans Union credit disclosure and

   noticed Defendant last reported the tradeline reflected by the alleged Debt to

   June 28, 2020 and failed or refused to flag its trade line as disputed, in

   violation of the FDCPA.

11.In the credit reporting industry, data furnishers, such as the Defendant,

   communicate electronically with the credit bureaus.
   Case 1:20-cv-03198-TWT-AJB Document 1 Filed 07/31/20 Page 3 of 5




12.Defendant had more than ample time to instruct Experian, Equifax, and

   Trans Union to flag its trade line as Disputed.

13.Defendant’s inaction to have its trade line on Plaintiff’s credit report flagged

   as disputed was either negligent or willful.

14.Plaintiff suffered pecuniary and emotional damages as a result of

   Defendant’s actions. Her credit report continues to be damaged due to the

   Defendant’s failure to properly report the associated trade line.



VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

15.Plaintiff reincorporates the preceding allegations by reference.

16.At all relevant times, Defendant, in the ordinary course of its business,

   regularly engaged in the practice of collecting debts on behalf of other

   individuals or entities.

17.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

   issue in this case is a consumer debt.

18.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

   ("FDCPA"), 15 U.S.C. §1692a(6).

19.Defendant's foregoing acts in attempting to collect this alleged debt violated

   15 U.S.C. §1692e(8) of the FDCPA by communicating to any person credit
      Case 1:20-cv-03198-TWT-AJB Document 1 Filed 07/31/20 Page 4 of 5




      information, which is known to be false or should be known to be false,

      including failure to report a disputed debt as disputed.

   20.To date, and a direct and proximate cause of the Defendant’s failure to honor

      its statutory obligations under the FDCPA, the Plaintiff has continued to

      suffer from a degraded credit report and credit score.

   21.Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.

      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.

                     DEMAND FOR JUDGMENT RELIEF

   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages;

   c. Statutory costs and attorneys’ fees.

                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.

DATED: July 31, 2020


                                              By: /s/ Matthew Landreau
                                              Matthew Landreau
                                              Bar Number 301329
Case 1:20-cv-03198-TWT-AJB Document 1 Filed 07/31/20 Page 5 of 5




                                  22142 West Nine Mile Road
                                  Southfield, MI 48033
                                  Telephone: (248) 353-2882
                                  Facsimile: (248) 353-4840
                                  E-Mail: matt@crlam.com
                                  Attorneys for Plaintiff,
                                  Latara Oglesby
